      Case 1:19-cv-06885-DLI-VMS Document 21 Filed 03/31/20 Page 1 of 1 PageID #: 73




535 FIFTH AVENUE                                                                           TEL: (646) 274-1400
4 FLOOR
 TH
                                                                                            FAX: 212-849-0962
NEW YORK | NY | 10017                                                                     WWW.BOIESLAW.COM




                                                                                          March 31, 2020


      Via ECF
                                                                            Writer’s Information:
                                                                            Jerry Boies, Chairman
      Hon. Vera M. Scanlon, U.S.M.J.                                        646.706.2482 (Cell)
      United States District Court                                          jboies@boieslaw.com
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201


             Re.     Pagoada v. Hadar Geulah Inc., et al.
                     Case No. 19 Civ. 6885 (DLI) (VMS)

      Dear Judge Scanlon:

              We represent Plaintiff Mirna Pagoada in this matter. Pursuant to the Order dated February
      25, 2020 (ECF No. 19), Plaintiff is required to request a Certificate of Default against the
      remaining defendants Hadar Geular Inc. and Samuel Roth (“Defendants”) by March 31, 2020. On
      March 12, 2020, Defendant Roth contacted our office asking for an extension of time to file an
      answer or otherwise response. Although we indicated to Defendant Roth that we would have no
      objection to the extension, he would need to contact the Clerk of the Court regarding the extension.

              On May 16, 2020, Mr. Roth indicated that he did contact the Clerk of the Court. We are
      not sure what the outcome of that conversation was. Since this office has already agreed to the
      Defendants’ request for extension of time until March 31, 2020, we respectfully ask the Court for
      an extension of time until April 15, 2020, to request a Certificate of Default if the Defendants fail
      to respond on or before March 31, 2020.

             Thank you for Your Honor’s anticipated consideration of this matter.”

                                                                  Respectfully submitted,




                                                                ______________________________
                                                                  Jerry Boies, Esq.

      cc: Hadar Geular Inc. and Samuel Roth via email
